SUPERIOR COURT
oFTHE

STATE OF DEL.AWARE

NEW cAsTLE couNTY couRTHousE
500 NoRTH KING STREET, SulTE 10400
Wll_MlNGToN. DELAWARE 19801-3733

TEl_EPHoNE (302) 255-0664

RlCHARD R. COOCH

RESIDENT JUDGE

Donald Boyer

SBI# 00082420

J ames T. Vaughn Correctional Center
1181 Paddock Road

Smyrna, Delaware 19977

Petitioner

Carla A. K. Jarosz, Esquire
Deputy Attorney General
Department of Justice

820 North French Street, 6th Fl.
Wilmington, Delaware 19801
Attorney for Respondents

Re: Donald Bover v. Department of Corrections, et al.
C.A. No. N18M-09-140 RRC

Submitted: December 26, 2018
Decided: January 9, 2019

On Petitioner’s Motion for Appointment of Counsel. DENIED

Dear Mr. Boyer and Ms. Jarosz:

The Court has received Petitioner’s Motion for Appointment of Counsel. For
the reasons set forth below, Petitioner’s Motion is denied.

The matter before the Court is a civil suit, and as such, Petitioner is not entitled
as a matter of right to court-appointed counsel.l Although not required to appoint

 

l See, e.g., Lassiter v. Dep ’t of Soc. Serv., 452 U.S. 18 (1981) (“When an indigent civil litigant
could not possibly be deprived of his personal liberty as a direct result of the litigation, the
Constitution does not require the appointment of counsel”); Anderson v. Tingle, 2011 WL
3907125, at *3 (Del. Super. Ct. Aug. 30, 2011) (“The instant case is a civil case; Plaintiff is not
entitled, as a matter of right, to the appointment of counsel”) (citations omitted); State Ins. Cov.

counsel in a civil case, the Court does have “inherent authority” to do so.2 The Court
seldom exercises this authority however.3 lt is “generally appropriate only When the
prisoner clearly demonstrates a deprivation of his constitutional right of meaningful
access to the court.4 Delaware Courts have interpreted meaningful access mean
either “access to an adequate law library” or access “to legal assistance in the
preparation of complaints, appeals, petitions, etc.”5

Petitioner does not allege he lacks access to the prison’s law library. Instead
he alleges that the law library staff “Will not prepare motions, briefs, or research
issues[.]”6 Such a situation does not prevent access to the law library, nor does it
prevent meaningful access to the courts. Although Petitioner’s “chances of success
may be diminished without the assistance of counsel, [or other persons,] it cannot be
said that the State denied him ‘meaningful access to the courts.”’7

Therefore, Petitioner’s Motion for Appointment of Counsel is DENIED.
Very truly yours,
RRC
cc: Prothonotary

 

O_/j'z`ce v. Rainer, 2010 WL 2541665 (Del. Super. Ct. June 22, 2010) (“Courts have been
reluctant, however, to extend [the right to counsel] to indigent litigants in civil cases, and have
almost universally declined to do so.”) (citations omitted); Depuly v. Conlan, 2008 WL 495 791
(Del. Super. Ct. Feb. 13, 2008) (finding that indigent plaintiff in civil rights suit against various
prison officials did not demonstrate that he Was denied “meaningful access” to the Court, such
that appointment of counsel would be Warranted); Jenkins v. Dover Police Comm'r, 2002 WL
663912 (Del. Super. Ct. Apr.5, 2002) (declining to appoint counsel for indigent plaintiff in a civil
suit Where plaintiff did not present “special and compelling circumstances” to overcome the
State's strong countervailing interest in maintaining order and discipline in its penal institutions).
2 Vick v. Dep't ofCorr., 1986 WL 8003, at *2 (Del. Super. Ct. Apr. 14, 1996).

3 Conlan, 2008 WL 495791, at * 1 (“The State rarely appoints counsel to prisoners for civil
claims.”).

4 Id.

5 Sands v. Delaware Dep ’t ofCorr., 2017 WL 3311234, at *1 (Del. Super Ct. Aug. 2, 2017)
(citing Vick, 1986 WL 8003, at *2).

6 Def.’s Mot. for Appointment of Counsel, D.I. 16, at 1 118 (Dec. 26, 2018).

7 Anderson, 2011 WL 3907125, at *3 (quoting Vick, 1986 WL 8003, at *2).